Citation Nr: 0801792	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-35 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the unauthorized 
costs of private medical expenses incurred on May 25, 2005.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1964 and from December 1973 to June 1977.  This appeal comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2005 administrative decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida, which denied payment for the veteran's emergency 
department treatment at Halifax Medical Center in May 2005.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VAMC has not issued any letter or guidance to the veteran 
advising the veteran of VA's duty to notify him of the 
evidence required to substantiate the claim the claim on 
appeal, other than a statement of the case (SOC).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice, as required under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007), must also 
inform the claimant of the evidence that VA will seek to 
provide, of the evidence that the claimant is expected to 
provide; and must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  However, as that will not be 
possible in this case, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of 
entitlement to reimbursement for 
the cost of unauthorized private 
medical emergency department 
expenses incurred May 25, 2005.  
The VAMC should ensure that all 
duties to notify and assist are 
met, and that the veteran is 
advised of the provisions of 38 
U.S.C.A. § 1725 (with an 
explanation as to why they do, or 
do not, apply).  He should be given 
the opportunity to respond.

2.  VA should take appropriate action to secure 
the records of treatment the veteran received at 
Halifax Medical Center on May 25, 2005, including 
any nursing or other notes or records.

The veteran should be afforded the opportunity to 
identify any other VA or non-VA clinical records 
which might be relevant to the claim on appeal, 
such as, but not limited to, any other emergency 
department treatment records proximate to the 
expenses at issue.  

3.  VA should ask Halifax Medical 
Center to provide information as to 
the current status of the bill for 
the care the veteran received on 
May 25, 2005.

4.  The veteran should be advised of the types of 
alternative records which may be relevant to 
substantiate his claim of entitlement to 
reimbursement or payment of the May 25, 2005 
care, including records of any calls to 911, to 
his treatment physician, or the like, statements 
from individuals who observed him proximate to 
his trip to the Halifax Medical Center on May 25, 
2005, and the like.   

5.  The VAMC should obtain the veteran's clinical 
records from March 2004 to the present.  

The VAMC should determine where the closest VAMC 
which could have provided comparable treatment 
was located, and should determine what hours that 
facility was available on May 25, 2005, and 
whether space was available to provide treatment 
such as the veteran required on May 25, 2005.

6.  The VAMC should associate with the claims 
files the record of each medical review conducted 
prior to the August 2005 denials of the claim.  
If additional clinical evidence is obtained which 
was not considered at the time of the August 2005 
medical review and which is relevant to the 
claim, additional medical review should be 
obtained.  The reviewer should be asked to answer 
each of the following questions as to the 
emergency department treatment the veteran 
received at Halifax Medical Center, on May 25, 
2005: 

(i) Was the May 25, 2005 care rendered under 
circumstances such that a prudent layperson would 
have reasonably expected that delay would have 
been hazardous to life or health? 
(ii) Was a VA or other federal facility was 
feasibly available (near enough, with appropriate 
treating capacity and capability) to afford the 
veteran such treatment? 
(iii) If so, would an attempt to use such a 
facility beforehand have been considered 
reasonable by a prudent layperson?

7.  Then, the claim on appeal 
should be readjudicated in light of 
the evidence of record.  If the 
benefit sought remains denied, the 
VAMC should issue an appropriate 
supplemental statement of the case 
and provide the veteran, and his 
representative if he obtains 
representation, the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


